DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In a decision on appeal September 27,2021, the PTAB affirmed the Examiner’s rejection of claims 1-7, 9-16, 18-25 and 27 as being unpatentable over MacInnis, (US 2014/0098857 Al) in view of Ueda, (US 2004/0022316 Al) and further view of Francois, (US 2015/0010068).
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
Response to Amendment
Applicant’s Amendment filed on 11/24/2021 has been entered and made of record. 
Currently pending Claims:	1-7, 9-16, 18-25, and 27
Independent Claims		1, 10, and 19
Amended Claims:		1, 6, 10, 15 and 19
Cancelled (11/01/2019):	8, 17, and 26
Newly Added:			None	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claim 19, in the three lines before last: means for determining, means for setting, means for coding.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	Claim 19, in the three lines before last, recites  
“means for determining” (corresponding structure in the specification, Flatness detector 115, [0088], Fig. 2A)
means for setting (corresponding structure in the specification, Rate controller 120, Fig. 2A [0088]), 
means for coding (corresponding structure in the specification, Entropy Encoder 140, Fig. 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9-16, 18-25, and 27 s/are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis 20140098857 hereinafter “MacInnis” in view of Ueda et al. (US 20040022316 A1) hereinafter “Ueda” and further in view of Francois et al. ( US 20150010068 A1) hereinafter “Francois” and further in view of Corbera  (US 2002/0181583 A1).
REGARDING CLAIM 1, 10, and 19 MacInnis-Ueda-Francois-Corbera
MacInnis discloses An apparatus for coding video information (encoder 104 in figure 1, Fig. 2, fig. 7, “control of quantization parameter” [0107], 0105), comprising: 
A) a buffer unit (a virtual buffer 114) configured to store coded video information (buffer 114 in figure 1); 
B) a hardware processor (Rate controller 208) configured to: 
i) determine a buffer fullness (0032) of the buffer unit(0032, 0042), [D1]
ii) determine an initial maximum quantization parameter (QP) value (MAX_QP) (McInnis’857, “Quantizer 204 may use predetermined initial quantization step for quantizing a predetermined amount of data” 0039); 
iii) determine an adjustment value1 based at least in part upon the determined buffer fullness of the buffer unit (MacInnis, “The rate controller 208 determines whether to increment, decrement, or leave unchanged the quantization step” [0040]. according to buffer fullness [0107] and image complexity or flatness measure [0105] (MacInnis, “Offset[] is a set of values that adjust the "target_activity_level" according to the fullness of the buffer model, which is represented by 0107) [D2]
iv) adjust the initial maximum QP value using the determined adjustment value to generate an adjusted maximum QP value (McInnis’857, “When the measure meets a predetermined criterion, the system adjusts the quantization parameter [quantization parameter, Quant, 0084]” ab., quantizer 204, 0039, “The mapping and variable length coder 206 signals the rate controller 208, which in turn instructs the input, predictor & quantizer 204 to increment, decrement, or leave unchanged the quantization parameter, as will be described in more detail below.” 0039, [0107] “Offset[ ] is a set of values that adjust the "target_activity_level" according to the fullness of the buffer model”), wherein the adjusted maximum QP value specifies a maximum QP value that [[that]] is selectable for coding the current block of the video information (McInnis’857, “adjusts the quantization parameter” ab. C.f. [0109] “…there is a range of Quant, specified by MIN_ QP and MAX_ QP, allowed for the rate controller 208 to use” [0109]. C.f. FIG.9 logic for encoding. The logic 900 … “adjusts the quantization step based on the measured fullness (910)” [0123]); [[and]]
v) code the current block of video information based on a first QP value to form a video data bitstream for display (display 110) or transmission, in accordance with a restriction that the first QP value cannot exceed the adjusted maximum QP value (MacInnis, “The rate controller 208 can guarantee that the buffer fullness never exceeds 
MacInnis does not explicitly disclose [D1] “the buffer fullness being indicative of a ratio between a number of bits currently occupied in the buffer unit and a current capacity of the buffer unit”;
However, Ueda discloses [D1] “the buffer fullness being indicative of a ratio between a number of bits currently occupied in the buffer unit and a current capacity of the buffer unit” ([0099] The virtual buffer 108 calculates or derives a virtual -buffer occupancy degree (a ratio of an occupied area in a virtual buffer to the total area of the virtual buffer) from the bit stream, a target mean transmission rate, and a virtual-buffer capacity.” [0099]);
Therefore, it would have been obvious before the effective filing of the application to combine the teaching of MacInnis by incorporating [D1]“the buffer fullness being indicative of a ratio between a number of bits currently occupied in the buffer unit and a current capacity of the buffer unit” as suggested by Ueda in order for the encoder 104 “to adjust a quantization step for encoding responsive to the fullness or emptiness of the virtual buffer.”(MacInnis, 0032).
McInnis-Ueda does not explicitly disclose determine an adjustment value based at least in part upon [D2]one or more picture parameters;
However, Francois discloses “determine an adjustment value based at least in part upon [D2]one or more picture parameters;” (Francois, “Quantization is done by using a quantization parameter referred to as QP which depends on the input quantization parameter QP.sub.CU and the bit-depth B .sub.CU+6(B-8), [0191]. Note that QP is the input (source) QP.sub.cu., 6(B-1) corresponds to the adjustment value.)
Therefore, it would have been obvious before the effective filing of the application to combine the teaching of MacInnis by incorporating [D2] “determine an adjustment value based at least in part upon … one or more picture parameters” as suggested by Francois in order to “efficient[lly] process high bit-depth content in video encoders. [Francois, 0016].
	McInnis-Ueda-Francois does not explicitly disclose 
	determine that a next block of video information comprises a flat region; 
	set a second QP value to a predetermined value; and
	code the next block of video information based on the second QP value to form the video data bitstream for display or transmission.
	However, Corbera discloses in “[0028] FIG. 3 is a flowchart of a preferred-method embodiment of the present invention showing assignment of a QP to each macroblock in a video frame selected by the method shown in FIG. 2.” 
	determine that a next block of video information comprises a flat region; (Fig.3 In Block 120 “is the macroblock classified as Flat?”)
	set a second QP value to a predetermined value; (In Fig. 3 Block 120 if the answer is Yes, “Encode the Macroblock Using a Decreased QP” See also [0023], [0031]) and
	code the next block of video information based on the second QP value to form the video data bitstream for display or transmission. (In Fig. 3 Block 120 if the answer is Yes, “Encode the Macroblock Using a Decreased QP”. Claim 23 “providing a complete digital representation of at least one video frame encoded by said adaptive quantization to a decoder; and (b) displaying said at least one video frame on a display device in a decoded form.”).
	Therefore, it would have been obvious before the effective filing of the application to combine the teaching of MacInnis by incorporating  “determine that a next block of video information comprises a flat region; set a second QP value to a predetermined value; and code the next block of video information based on the second QP value to form the video data bitstream for display or transmission.” as suggested by Corbera “[S]ince the human eye is more sensitive to quantization noise and coding artifacts in flat or low-textured sectors, the QP may be decreased to maintain or improve video quality, resulting in finer quantization but a higher bit rate requirement.[Corbera, 0013].

Regarding Claim 2, 11, and 20 MacInnis-Ueda-Francois-Corbera
MacInnis-Ueda-Francois-Corbera discloses The apparatus of claim 1, wherein the hardware processor is further configured to set the adjustment value to a default adjustment value when the buffer fullness of the buffer unit is at a level between a higher first fullness threshold (BufTh2) and a lower second fullness threshold (MacIniis’857, “an array of 15 values of maxQP[0 to 14] with example buffer fullness level.” [0109] “does not increase the value of Quant” [0110], [0111]). “At any range of buffer fullness, which is bounded by two consecutive thresholds, e.g. BufTh1<= Buffer_fullness<BufTh2, there is a range of Quant, specified by MIN_ QP and MAX_ QP, allowed for the rate controller 208 to use.” 0109, 0107) wherein the default (default minQP, Max QP) adjustment value is greater than zero (McInnis’857, wherein the measure comprises a flatness indication and the predetermined criterion comprises a high flatness threshold; and when the flatness indication meets the high flatness threshold: reducing the quantization parameter by a specific value. Claim 2, quantizer 204 to increment, decrement, or leave unchanged the quantization parameter, as will be described in more detail below.” [0039]-[0041]).
Regarding Claim 3, 12, and 21 MacInnis-Ueda-Francois-Corbera
MacInnis-Ueda-Francois-Corbera discloses The apparatus of claim 2, wherein the hardware processor is further configured to set the adjustment value to a value higher than the default adjustment value with the buffer fullness of the buffer unit is lower than the second fullness threshold ([0041] The rate controller 208 determines whether to increment, decrement, or leave unchanged the quantization step. The rate controller 208 may perform the quantization step analysis, e.g., by simulating or modeling a buffer of predetermined capacity that it evaluates at a predetermined bit rate. The modeled buffer may be referred to as a virtual buffer. If the virtual buffer is becoming full, the rate controller 208 may increase or increment the quantization step. If the quantization step. Further aspects of this are described below with respect to rate control for slices.” [0041], [0039]).
Regarding Claim 4, 13, and 22 MacInnis-Ueda-Francois-Corbera
MacInnis-Ueda-Francois-Corbera discloses The apparatus of claim 2, wherein the hardware processor is further configured to set the adjustment value to a value lower than the default adjustment value with the buffer fullness of the buffer unit is higher than the first fullness threshold (0113, [0113] When the buffer fullness approaches the maximum allowed level, the above Quant value determined by the activity level may be replaced by max_ QP: 0113, TABLE-US-00011 if ( Buffer_fullness >= BufTh_overflow_avoid) *Quant = max_ QP; predictor & quantizer 204 to increment, decrement, or leave unchanged the quantization parameter, as will be described in more detail below.” [0039])
Regarding Claim 5, 14, and 23 MacInnis-Ueda-Francois-Corbera
MacInnis-Ueda-Francois-Corbera discloses The apparatus of claim 1, wherein the hardware processor is further configured to determine a complexity value derived based at least in part upon a number of bits spent on coding a previous block of video information (MacInnis, (0042, 0097, 0101) “flatness determination unit 1318”, FIG. 24, “Flatness indications”[0133], 0097), and wherein the adjustment value is further based at least in part upon the determined complexity value (MacInnis, “The value of Quant is adjusted according to the measured activity levels” [0110] see FIG. 13, QP adjust based on flatness determination at 1318. C.f. “quantization adjustments associated with lower QP on relatively flat areas and a higher QP on busy areas due to perceptual masking” 0176, 0255], “Flatness QP Override” 0254, 0259, 0293, FIG. 22, (0042, 0097, 0101)).
Regarding Claim 6, 15, and 24 MacInnis-Ueda-Francois-Corbera
MacInnis-Ueda-Francois-Corbera discloses The apparatus of claim 1, wherein the first QP value is further based at least in part upon the buffer fullness of the buffer unit (MacInnis, Further, the encoder 104 may adjust a quantization step for encoding responsive to the fullness or emptiness of the virtual buffer.” 0032).
Regarding Claim 7, 16, and 25 MacInnis-Ueda-Francois-Corbera
MacInnis-Ueda-Francois-Corbera discloses The apparatus of claim 1, wherein the adjustment value is further based at least in part upon a bit depth of the video information to be coded (Francois, “Quantization is done by using a quantization parameter referred to as QP which depends on the input quantization parameter QP.sub.CU and the bit-depth B according to the following relation: QP=QP.sub.CU+6(B-8), [0191]. Note that 6(B-1) corresponds to the adjustment value. “delta quantization parameters are transmitted, one per coding unit.”).
Claims 8, 17, and 26 (cancelled)
Regarding Claim 9, 18, and 27 MacInnis-Ueda-Francois-Corbera
MacInnis-Ueda-Francois-Corbera discloses The apparatus of claim 1, wherein the buffer unit is further configured to output bits of coded video data to the video data bitstream at a fixed rate (MacInnis, constant bit rate (CBR)”, 0175, 0178, “in CBR operation”, 0180).
Pertinent
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130142250 A1 REGION BASED CLASSIFICATION AND ADAPTIVE RATE CONTROL METHOD AND APPARATUS
US 20120076202 A1 SYSTEM AND METHOD FOR FRAME LEVEL BIT RATE CONTROL WITHOUT PRE-ANALYSIS
20150373328 initial QP

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/NAOD W BELAI/Examiner, Art Unit 2481              

/EILEEN M ADAMS/Primary Examiner, Art Unit 2481                                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 SPEC. “adjustment value for the maximum QP” [0006]